PER CURIAM.
In his application for rehearing, plaintiff complains of our interpretation of certain parts of the evidence. Pie contends that we erred in setting out that the plaintiff worked during the month of January, 1947, and was inactive only during the months of February and March of 1947. We acknowledge our error. The facts show that plaintiff was “off the books”; in other words, did not work, for the months of January, February and March of 1947. However, we do not consider this error of any importance, at least not the importance that plaintiff attaches to it. The fact remains that the plaintiff had the use of the boat for the prior months and that the repairs made in February, 1947 to the boat were brought about by the previous use of the boat, and not by any accident during the months which plaintiff was “off the books”. The error committed by us does not alter or change our conclusion.
Application for rehearing refused.